Case 9:19-cv-81160-RS Document 130 Entered on FLSD Docket 02/06/2020 Page 1 of 8




                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF FLORIDA
                                          CASE NO: 9:19-cv-81160-RS

  APPLE INC.,

         Plaintiff,
  v.

  CORELLIUM, LLC,

          Defendant.

   __________________________________/

  CORELLIUM’S REPLY IN SUPPORT OF ITS MOTION TO COMPEL PLAINTIFF TO
     PROVIDE BETTER AND COMPLETE ANSWERS TO INTERROGATORIES

         Defendant CORELLIUM, LLC (“Corellium”), pursuant Federal Rule of Civil Procedure
  37 and Local Rules 7.1 and 26.1(g), files this Reply in Support of its Motion to Compel Better and
  Complete Answers to Interrogatories to Plaintiff, APPLE INC. (“Apple”) [D.E. 93].




                                                 COLE, SCOTT & KISSANE, P.A.
          ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 130 Entered on FLSD Docket 02/06/2020 Page 2 of 8
                                                                                                 CASE NO.: 9:19-CV-81160-RS


      1. Apple’s Objection and Answer is Improper

         Apple, in its Response, attacks Corellium on the basis that it is “nitpicking” objection

  language and taking legally unsupported positions to interrogatories that Apple has provided

  response. See Response to Defendant Corellium’s Motion to Compel Plaintiff to Provide Better

  and Complete Answers to Interrogatories [D.E. 122] (“Response”). While it is true that Apple did

  provide answers to seven Interrogatories, Nos. 1, 3, 4, 5, 7 1, 8, and 9, Corellium is unable to

  determine if the answers are complete or if Apple is withholding information due to Apple’s

  improper objections. See Bouzaglou, 2019 WL 3852295, at *1; Alhassid, 2015 WL 1120273, at

  *2 (“Such objection and answer preserves nothing, and constitutes only a waste of effort and the

  resources of both parties and the court”). Take for example Apple’s Answer to Interrogatory No.

  5, one of the meritless objections Apple puts forth is that a certain phrase renders the Interrogatory

  vague and ambiguous. This notwithstanding, Apple proceeds to respond to Interrogatory No. 5, by

  including the term it deemed vague and ambiguous. See Exhibit A to Apple’s Response to

  Corellium’s Motion to Compel Better and Complete Answers to Interrogatories [D.E. 122]. This

  completely defies common sense. If it were true that the phrase cited by Apple was in fact vague

  and ambiguous, it should render Apple unable to answer the Interrogatory. Instead, Apple supplies

  a response. Accordingly, Corellium cannot determine if the objection was meritless and in bad

  faith or if Apple truly does not understand the interrogatory, which would subject the response to

  inaccuracies. Id.; see also Mann v. Island Resorts Development, Inc., 2009 WL 6409113, at *2–3




  1
   As it relates to identify Bates Numbers with respect to Interrogatories 3 and 7, Corellium
  withdraws its objection as Apple has supplied identifying Bates Numbers.
                                                  2
                                                  COLE, SCOTT & KISSANE, P.A.
            ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 130 Entered on FLSD Docket 02/06/2020 Page 3 of 8
                                                                                                 CASE NO.: 9:19-CV-81160-RS


  (N.D. Fla. February 21, 2009). 2 Therefore, Corellium is not wasting the Court’s time as suggested

  by Apple, but instead merely trying to understand Apple’s Answers to Interrogatories.

             a. Apple’s Boilerplate Objections are Improper

          As discussed above, it is improper for Apple to provide objections and then answer the

  interrogatory, as it is unclear if the answer is subject to the objection as well as its scope. See

  Bouzaglou, 2019 WL 3852295, at *1. This logic similarly applies with boilerplate objections. See

  Guzman v. Irmadan, Inc., 249 F.R.D. 399, 400 (S.D. Fla. 2008); See generally Desrosiers v. MAG

  Industrial Automation Systems, LLC, 675 F.Supp.2d 598, 602 (D. Md. 2009). Apple, however,

  insists that its responses are not boilerplate. As Corellium has addressed this issue in all of its

  Motions to Compel, it will simply direct the Court to Apple’s Answer to Interrogatory No. 1, in

  which Apple generically objects “. . . under the attorney-client privilege, attorney work-product

  doctrine, or any other applicable privilege, protection, or immunity. 3 See Exhibit A to Apple’s

  Response to Corellium’s Motion to Compel Better and Complete Answers to Interrogatories [D.E.

  122].

      2. Apple Cannot Redefine Corellium’s Interrogatories

          While Apple insists that it has answered many of the interrogatories served up; and

  therefore, Corellium’s arguments are unfounded and not well-taken, Apple completely misses the


  2
    Notably, Apple, in its Deficiency Letter dated December 5, 2019, takes the complete opposite
  stance it does in its Response, arguing that due to qualify language and objection, then answer, it
  could not determine “whether Corellium is withholding responsive materials based on the
  objection, or what material it is withholding if so.” Now, Apple argues the opposite.
  3
    Guzman v. Irmadan, Inc., 249 F.R.D. 399, 401 (S.D. Fla. 2008) (citing to S.D. Fla., Local Rule
  26.1(G)(3)(b)) (“[g]eneralized objections asserting ‘confidentiality,’ attorney-client privilege or
  work product doctrine do not comply with local rule which requires that objections based upon
  privilege identify the specific nature of the privilege being asserted, as well as identifying such
  things as the nature and subject matter of the communication at issue, the sender and receiver of
  the communication and their relationship to each other, among others.”).
                                                    3
                                                  COLE, SCOTT & KISSANE, P.A.
            ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 130 Entered on FLSD Docket 02/06/2020 Page 4 of 8
                                                                                                 CASE NO.: 9:19-CV-81160-RS


  point. See Response. The issue Corellium has is not that Apple answered the interrogatories, it is

  everything that comes before Apple’s answers. Included in this problem is that Apple, in its

  answers to Interrogatory Nos. 4, 7, 8, and 9, changes the definitions for which Corellium

  specifically provided. 4 For example, Interrogatory No. 4 seeks information pertaining to when

  “Apple first became aware of Corellium or Corellium’s products.” See Exhibit 1 to Corellium’s

  Motion to Compel Plaintiff to Provide Better and Complete Answers to Interrogatories. Yet,

  despite the specific language of this Interrogatory, Apple changes the definition of Corellium and

  Corellium’s products as defined by Corellium. Id. This is completely improper. Apple does not

  get the right to redefine Corellium’s interrogatories and answer only what it deems appropriate.

  Instead, the proper procedure is to object on the grounds of over breadth without further response,

  not Apple’s attempt at an end-around the Federal Rules of Civil Procedure. Accordingly, Apple

  must either object to over breadth or answer the Interrogatory with the definitions provided.

      3. Interrogatory Nos. 6, 10, 11, and 12 are Relevant

         Apple contends that Interrogatory Nos. 6, 10, 11 and 12 bear no relevance to this litigation;

  and therefore, Apple need not answer. See Exhibit A to Apple’s Response to Corellium’s Motion

  to Compel Better and Complete Answers to Interrogatories [D.E. 122]. This is simply incorrect.

  Interrogatory No. 6 requests information pertaining to Apple’s internal opinion of Corellium’s

  acquisition value. See Exhibit 1 to Corellium’s Motion to Compel Plaintiff to Provide Better and

  Complete Answers to Interrogatories [D.E. 93-1]. The topic of this interrogatory goes directly to

  the transformative nature of Corellium’s product as well as Apple’s attempt to restrain trade.



  4
    Indeed, Corellium specifically included a “Definitions” section to its First Set of Interrogatories.
  See Exhibit 1 to Corellium’s Motion to Compel Plaintiff to Provide Better and Complete Answers
  to Interrogatories.
                                                  4
                                                  COLE, SCOTT & KISSANE, P.A.
            ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 130 Entered on FLSD Docket 02/06/2020 Page 5 of 8
                                                                                                 CASE NO.: 9:19-CV-81160-RS


  Specifically, the value Apple places of Corellium and its products is indicative of the

  transformative value inherent in the same. Indeed, if Apple places a very high value on Corellium

  and its products, which Apple has denied their transformative nature, it would beg the question as

  to why the value is so high if there is nothing different about the product.

         Apple also takes issue with Corellium’s explanation to the relevancy of Interrogatory No.

  10, which seeks information pertaining to the (1) total number of software bugs reported to Apple

  and (2) the amount of money paid to third-parties for the same. See Exhibit 1 to Corellium’s Motion

  to Compel Plaintiff to Provide Better and Complete Answers to Interrogatories [D.E. 93-1]. This

  information is relevant to Corellium’s affirmative defenses and counterclaims such as restraint of

  trade and unclean hands. In particular, Corellium has the right to establish, through pattern, two

  things: (1) Apple has paid companies and individuals who provide similar services as Corellium;

  and therefore, Apple’s failure to pay Corellium is direct evidence of it targeting Corellium, and (2)

  the value of the software bugs through the history of payments. Interrogatory No. 10 is accordingly

  relevant for Corellium to properly defend itself in this Action.

         Apple further takes issue with the relevancy of Interrogatory No. 11, which seeks

  information pertaining to Apple’s factual basis for filing this Action against Corellium and not

  companies who provide similar virtualization services. This information is relevant to Corellium

  defense against claims of copyright infringement. In particular, this Action is not about Copyright

  infringement, but instead is merely a lawsuit directed at taking down Corellium under the guise of

  copyright infringement. Corellium, however, is entitled to defend against the claims levied against

  it, and the fact that Apple has not sued other companies doing exactly the same thing as Corellium

  is critical to Corellium defense, specifically as it relates to the question why.


                                                                       5
                                                  COLE, SCOTT & KISSANE, P.A.
            ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 130 Entered on FLSD Docket 02/06/2020 Page 6 of 8
                                                                                                 CASE NO.: 9:19-CV-81160-RS


         Lastly, Apple takes issue with the relevancy of Interrogatory No. 12, which seeks

  information pertaining to “Apple’s internal development of hypervisor, emulation, simulation, and

  virtualization hardware and software.” See Exhibit 1 to Corellium’s Motion to Compel Plaintiff to

  Provide Better and Complete Answers to Interrogatories [D.E. 93-1]. In particular, Apple argues

  that its own internal product is not relevant. See Exhibit A to Apple’s Response to Corellium’s

  Motion to Compel Better and Complete Answers to Interrogatories [D.E. 122]. This, however, is

  simply untrue. Apple’s hardware and software is directly relevant to illustrate the transformative

  nature inherent in Corellium and its products and why Apple is pursuing this litigation.

  Specifically, Corellium has not only transformed the services that can be provided, it has redefined

  what is required to produce and operate its transformative virtualization software, which is exactly

  the information this Interrogatory seeks.

         Accordingly, based on the foregoing, Corellium’s Motion to Compel Better and Complete

  Answers to Interrogatories must be granted.



  Dated: February 6, 2020                                           Respectfully submitted,




   By:                                                                 s/ Lizza C. Constantine
                                                                       JONATHAN VINE
                                                                       Florida Bar No.: 10966
                                                                       JUSTIN LEVINE
                                                                       Florida Bar No.: 106463
                                                                       LIZZA CONSTANTINE
                                                                       Florida Bar No.: 1002945

                                                                       COLE, SCOTT & KISSANE, P.A.
                                                                       Counsel for Defendant
                                                                       Esperante Building
                                                                       222 Lakeview Avenue, Suite 120
                                                                       West Palm Beach, Florida 33401
                                                                       6
                                                  COLE, SCOTT & KISSANE, P.A.
            ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 130 Entered on FLSD Docket 02/06/2020 Page 7 of 8
                                                                                                CASE NO.: 9:19-CV-81160-RS


                                                                      Telephone (561) 383-9222
                                                                      Facsimile (561) 683-8977
                                                                      E-mail: jonathan.vine@csklegal.com
                                                                      E-mail: justin.levine@csklegal.com
                                                                      E-mail: lizza.constantine@csklegal.com


                                                                            and

                                                                    NORTON ROSE FULBRIGHT
                                                                    Counsel for Defendant
                                                                    2200 Ross Ave.
                                                                    Dallas, Texas 75201
                                                                    Telephone (214) 855-8000
                                                                    Facsimile (214) 855-8200
                                                                    Brett Govett, Pro hac vice
                                                                    E-mail: brett.govett@nortonrosefulbright.com
                                                                    Robert Greeson, Pro hac vice
                                                                    E-mail: robert.greeson@ nortonrosefulbright.com
                                                                    Jackie Baker, Pro hac vice
                                                                    E-mail: jackie.baker@nortonrosefulbright.com

                                             CERTIFICATE OF SERVICE

         IT IS HEREBY CERTIFIED that on February 6, 2020, the foregoing document was filed

  electronically with the Clerk of the Court using CM/ECF. It is also certified the foregoing

  document is being served on all counsel of record identified on the attached Service List in the

  manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or

  by some other authorized manner, or a combination thereof, so as to comply with the requirements

  of Local Rule 5.4 and other applicable rules and procedures.



  SERVICE LIST

  Martin B. Goldberg
  mgoldberg@lashgoldberg.com
  rdiaz@lashgoldberg.com
  Emily L. Pincow
  epincow@lashgoldberg.com
                                                                      7
                                                 COLE, SCOTT & KISSANE, P.A.
           ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 130 Entered on FLSD Docket 02/06/2020 Page 8 of 8
                                                                                              CASE NO.: 9:19-CV-81160-RS


  gizquierdo@lashgoldberg.com
  LASH & GOLDBERG LLP
  100 Southeast Second Street
  Miami, FL 33131

  Kathryn Ruemmler (pro hac vice)
  kathryn.ruemmler@lw.com
  Sarang Vijay Damle (pro hac vice)
  sy.damle@lw.com
  Elana Nightingale Dawson (pro hac vice)
  elana.nightingaledawson@lw.com
  LATHAM & WATKINS LLP
  555 Eleventh Street NW, Suite 1000
  Washington, DC 20004

  Andrew M. Gass (pro hac vice)
  andrew.gass@lw.com
  LATHAM & WATKINS LLP
  505 Montgomery Street, Suite 2000
  San Francisco, CA 94111

  Jessica Stebbins Bina (pro hac vice)
  jessica.stebbinsbina@lw.com
  LATHAM & WATKINS LLP
  10250 Constellation Blvd., Suite 1100
  Los Angeles, CA 90067

  Attorneys for Plaintiff,
  Apple Inc.




                                                                    8
                                                 COLE, SCOTT & KISSANE, P.A.
          ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
